DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 7/1/2021 has been entered. Claims 1-20 have been 
canceled. Claims 21-40 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 27-35, and 38-40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Guice et al. (Guice et al. - 2002/0010390; herein after referred to as “Guice”).
Regarding claim 21, Guice discloses a system for identifying and monitoring a plurality 
of animals in a confined space, comprising: 
a computer monitoring system having a processor and memory (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard); 
at least one tracking apparatus communicatively coupled to the computer monitoring system configured to be disposed in proximity to a confined space, the at least one tracking apparatus configured to detect individual identification data of an animal associated with a detection component while located in the confined space wherein the individual identification data includes motion and temperature data relating to an animal when located in the confined space, wherein the processor is configured to: 
receive the detected individual identification data of an animal from the at least one tracking apparatus (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard); and 
correlate, utilizing the received detected individual identification data of an animal, an animal's motion and temperature data to the animal's apportioned location in the confined space (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard).  
Regarding claim 22, Guice discloses the system as recited in claim 21 wherein the at least at least one tracking apparatus includes a plurality of antenna arrays each configured to detect individual identification of an animal associated with a detection component (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard).  
Regarding claim 23, Guice discloses the system as recited in claim 21 wherein the processor is further configured to display on a monitor associated with the computer monitoring system a UI illustrating a graphic representative of an animal having a detection component in association with its motion and temperature data indicating its location in the correlated apportioned region of the confined space the animal is determined to be located in (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 24, Guice discloses the system as recited in claim 23 wherein the processor is further configured to detect a core body temperature of a detected animal disposed in the confined space (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 27, Guice discloses the system as recited in claim 21, wherein each detection component includes an RFID detection element and temperature sensing device for determining a temperature of an animal.  
Regarding claim 28, Guice discloses the system as recited in claim 27, wherein each RFID detection element is configurable to be programmed with a unique identifier identifying the animal it is associated with (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 29, Guice discloses the system as recited in claim 28, wherein the detection component consists of a capsule device configured to be located internal of an animal (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 30, Guice discloses the system as recited in claim 21, wherein the processor is further configured to generate motion and temperature profile data for an animal located in the confined space for a prescribed period of time (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 31, Guice discloses the system as recited in claim 21, wherein the processor is further configured to define a plurality of subgroups from a plurality of animals located in the confined space wherein a motion and temperature profile is generated for each defined subgroup of animals (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 33, Guice discloses the method as recited in claim 32 wherein the at least at least one tracking apparatus includes a plurality of antenna arrays each configured to detect individual identification of an animal associated with a detection component (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 34, Guice discloses the method as recited in claim 32 further including displaying on a monitor associated with the computer monitoring system a UI illustrating a graphic representative of an animal having a detection component in association with its motion and temperature data indicating its location in the correlated apportioned region of the confined space the animal is determined to be located in (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 35, Guice discloses the method as recited in claim 34 wherein the temperature data of an animal is the core body temperature of a detected animal located in the confined space (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 38, Guice discloses the method as recited in claim 32, wherein each detection component includes an RFID detection element and temperature sensing device for determining a temperature of an animal (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 39, Guice discloses the method as recited in claim 38, wherein each RFID detection element is configurable to be programmed with a unique identifier identifying the animal it is associated with (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).  
Regarding claim 40, Guice discloses the method as recited in claim 39, wherein the detection component consists of a capsule device configured to be located internal of an animal (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters).

Claims 25-26 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Guice et al. (Guice et al. - 2020/0010390; herein after referred to as “Guice”) in view of Karani et al. (Karani et al. – 2016/0349352; herein after “Karani”) and Wilkinson et al. (Wilkinson et al. – 2017/0049074; herein “Wilkinson”).
	Regarding claims 25 and 36, see the discussions regarding claim 1 in view of Guice. The claims differ in calling for the method of implementing the tracking device under the floor.  However, this claimed limitation is not new. Reference to Karani is cited as an evidence showing the conventionality of the method of implementing the RFID tracking device under the floor of a monitoring space (Karani; par. 0004, 0017, 0021, 0024, 0053, 0061 – ceiling and/or floor mounted RFID tracking apparatus). In additional, Wilkinson discloses the method of implementing a tracking antenna under the floor (Wilkinson; par. 0070 – antenna mounted underneath the flat section 12 of floor 6).
	In light of Karani and Wilkinson teachings, it would have been obvious to implement the tracking devices under the floor in the system as taught by Guice. The modification merely allows the tracking devices mounted under the floor of the animal pens which is well within the skilled levels and expectations of an ordinary skilled artisan.
	Regarding claims 26 and 37, see the discussions regarding claim 25 in view of Guice/Krani/Wilkinson. Further, Guice/Krani/Wilkinson discloses the system as recited in claim 25, wherein the at least one tracking apparatus divides the floor portion of the animal cage into a corresponding individual apportioned regions of the animal cage such that the monitoring system determines movement and temperature of each identified animal in correlation with an apportioned region of the animal cage (Guice; figures 1, 3, 8, 9; par. 0100, 0102, 0103, 0104, 0126, 0128, 0136, 0207, 0208 – computer monitoring system, processor 70 and memory; 0011, 0025, 0027, 0117, 0119, 0120, 0144, 0145 – transceivers/transponders 62, 64, 66, monitor temperature of animals, providing data for monitoring and controlling system, animal’s location; 0087, 0088, 0090, 0092, 0093, 0095, 0096, 0098, 0100, 0102, 0115 – RF reader, RFID tags, unique identification codes; par. 0131, 0156, 0160, 0178 – capsule or implants in the animals; 0002, 0010, 0039, 0073, 0086, 0091, 0094 – history of temperature at various times, storing historical data, time history profile for hours or days; Guice; 0025, 0039, 0095, 0134, 0145, 0192, 0216 – display, monitor, voice command, voice data entry, handwriting recognition, keyboard; figures 4-7 graphs showing monitored parameters; Karani; par. 0004, 0017, 0021, 0024, 0053, 0061 – ceiling and/or floor mounted RFID tracking apparatus; Wilkinson; par. 0070 – antenna mounted underneath the flat section 12 of floor 6).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,080,495. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially reciting the same limitations.
Claim 21 is rejected in view of claim 1 of the ‘495 patent in that they recite:
Claim 21 of the Application
Claim 1 of the ‘495 Patent
21. (Newly Added) A system for identifying and monitoring a plurality of animals in a confined space, comprising: 

a computer monitoring system having a processor and memory; 

at least one tracking apparatus communicatively coupled to the computer monitoring system configured to be disposed in proximity to a confined space, the at least one tracking apparatus configured to detect individual identification data of an animal associated with a detection component while located in the confined space wherein the individual identification data includes motion and temperature data relating to an animal when located in the confined space, wherein the processor is configured to: 

receive the detected individual identification data of an animal from the at least one tracking apparatus; and 

correlate, utilizing the received detected individual identification data of an animal, an animal's motion and temperature data to the animal's apportioned location in the confined space.
1. A system for identifying and monitoring a plurality of animals in a confined space, comprising: 

a computer monitoring system having a processor and memory; 

at least one tracking apparatus communicatively coupled to the computer monitoring system configured to be disposed in proximity to a confined space, each tracking apparatus including: 
a plurality of antenna arrays each configured to detect individual identification of an animal associated with a detection component in correlation the animal's motion and temperature data when the animal is located in close proximity to one of the plurality of antenna arrays in the confined space; 


a communicative coupling to the computer monitoring system such that the computer monitoring system receives the detected information identifying an animal in correlation with its motion and temperature data when the animal is located in close proximity to one of the plurality of antenna arrays in the confined space whereby the computer monitoring system detects a real-time position and core body temperature of a detected animal disposed in the confined space whereby the computer monitoring system generates for each identified animal a motion and temperature profile indicating the detected motion of the animal in the confined space, and correlates the motion and temperature profile with an apportioned region of the confined space so as to generate on a display associated with the computer monitoring system a UI illustrating a unique identifier of an animal in association with its generated motion and temperature profile as correlated with the apportioned region of the confined space.

	
	As can be seen, though the claim languages are not identical, it would have been obvious that claim 1 of the ‘495 patent recites all essential limitations of claim 21 of the instant application. Thus, the patent protections have been granted the earlier filed patent application.
	Claims 22-40 are rejected in view of claim 1-20 of the ‘495 patent in that the patented claims recite all essential limitations of claims 22-40. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2876